COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-07-420-CV





IN THE INTEREST OF K.N.H. AND L.M.H., CHILDREN





------------



FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Bryan Walter attempts to appeal from the trial court’s October 17, 2007 order modifying parent-child relationships.  Appellant is the former attorney of one of the parents involved in the underlying suit, in which Appellant intervened to recover attorney’s fees from his former client.  The trial court’s October 17, 2007 order does not dispose of Appellant’s petition in intervention and, therefore, is not a final, appealable judgment as to his claim.  The order does not name Appellant in its caption or elsewhere, and it does not explicitly dispose of his claim.  
See
 
Tex. R. Civ. P.
 306; 
Welch v. Hrabar,
 110 S.W.3d 601, 603, 607-08 (Tex. App.—Houston [14th Dist.] 2003, pet. denied); 
City of Austin v. Castillo,
 25 S.W.3d 309, 314-15 (Tex. App.—Austin 2000, pet. denied)
.  Nor does the order fall within the statutory list of appealable interlocutory orders.  
See
 
Tex. Civ. Prac. & Rem. Code Ann.
 § 51.014 (Vernon Supp. 2007).

On December 13, 2007, we notified Appellant of our concern that we lack jurisdiction over this appeal and stated that we would dismiss the appeal unless Appellant or any party desiring to continue the appeal filed on or before December 27 a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P.
 42.3.  We received no response.

Accordingly, because the trial court’s October 17, 2007 order is not a final, appealable judgment as to Appellant’s claims, we dismiss this appeal for want of jurisdiction.  
See 
Tex. R. App. P.
 42.3(a), 43.2(f).

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  February 28, 2008

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.